Title: To John Adams from William Cunningham, 14 January 1809
From: Cunningham, William
To: Adams, John



Dear Sir—
Fitchburg, Jan, 14th. 1809

I received, on the last day of December, the 2d. and 3d. volumes of the Defence, for which I renew my thanks. You have truly characterized this work in the comparison you have made of it, in your Letter of the 3d. inst. to a Boudoir. Many of the evils which you have described as incident to an unbalanced government, we have found by experience to have been insufficiently guarded against by our Constitution. A paragraph in the 3d. vol. page 460, beginning with—“It is the true policy.” and ending with—“constitution,” I have placed with my materials for elucidating an occurrence in the life of an Ex-Secretary, which he and his friends would keep shrouded, or have explained to your disadvantage.
The comparison of Mr. J. Q. A. to Coriolanus was, as you doubtless supposed, an inadvertence. I had in my mind the story of Camillus, but erred in its application. In a fugitive essay, allusions are seldom attempted with the accuracy of Plutarch’s parallels—if they hold in one or two striking particulars, they answer—An important point in the resemblance to the Roman is, and I think not unaptly, anticipated—Mr. Adams may interpose and save his country, and not lose a likeness to Camillus should he do it in the Toga, not the Helmet. My memory is oftentimes the only registry to which I can appeal; a habit of confiding in its records betrays me into mistakes.
Our foreign Ministers have not, I think, of late been prodigies. Mr. Bowdoin, (to whom, by the way, I understand that the Republicans have offered the Chair,) made no figure. His mind and constitution were too far vitiated in the old school of Europe, where he was sent to finish his education, to permit him ever to appear rich in the inheritance of his Father’s worth and wisdom. Mr. Pinkney, in the game of cat-in-pan, is making himself contemptible. Lethe would be better for Armstrong than the waters of Bourbon D’Archambault.
My Chathams are nearly all published. If they attract your curiosity, you can gratify it long before the papers can reach you so circuitously as through me. In No XX. the Editors omitted a paragraph, for which they have asked pardon in the body of the piece—The part omitted was to this purport:—
“But that Great Britain should do more than maintain herself against her adversary, I have the same objections as to her being expunged from the catalogue of nations. Her security may require a new modification of the European œconomy, but it asks nothing personally relating to the Burbons or the Buonapartes. That a bone of contention might be mouldered into dust, I wish, indeed, that the hopes of the Burbons, as they relate to France were extinct. I can see nothing in policy, in principle or in justice to require, but every thing in humanity to deplore their being reinstated on the Gallic Throne. And I will not dissemble that I have no such elevated conceptions of British magnanimity, as to overcome the jealousy of the most overbearing atrocities towards us, could she reign the mistress of her neighbours. We have had too much experience on this head to be unconvinced, that the reassumption of her former power and splendour, would occasionally subject us to an inconvenient employment of force to moderate her domineering temper.”
The Liberty of the Press!
According to the last advices, it appears that Buonaparte will make as short work with Castenos, as Cæsar did with Pharnaces, and may describe his victory in the same terms.
It was with much regret that I saw in the papers of this week, some account of a Letter from you to a Member of Congress. A Chronicle of last week gave a summary account of its contents. From the tenour of the Letters with which you have favoured me, I conclude that your Correspondent had rendered himself undeserving of your confidence. I am informed that the Letter is much a topic at Boston, and has given rise to free animadversion. It is an arduous duty of friendship to give you this information, but it will not, for that, be the less acceptable.
The gratulations of the season, I most sincerely reciprocate to yourself, and offer to your Family.
With veneration and esteem, / I am, Dear Sir, / Your Friend and Huml. Servt.

Wm. Cunningham, Jr.